Citation Nr: 0514494	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-13 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1982.

The issue of entitlement to service connection for a left leg 
disability was previously denied by decision of the Board in 
November 1983.  This appeal arises from a January 2002 rating 
decision of the St. Louis, Missouri Regional Office (RO).

The appellant testified before the undersigned member of the 
Board at a September 2004 videoconference hearing. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left leg disability was last denied by decision of the 
Board in November 1983.

2.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1983 Board decision denying service 
connection for a left leg disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received subsequent to the November 1983 Board 
decision is not new and material to reopen the claim of 
entitlement to service connection for a left leg disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran was seen in 
June 1982 complaining that a big rock had fallen on his left 
leg.  On examination, the left leg was swollen with some 
small bruises and range of motion of the leg was limited.  
The veteran was instructed to do no running, jumping or 
standing of more than 30 minutes at one time.

The veteran was seen several days later complaining of an 
injury to the shin of the left leg.  The left leg was 
swollen.  On examination of the shin, there were very small 
lacerations with swelling and bruises.  The physical profile 
was extended for one week.  

On VA examination in January 1983, the veteran reported that 
in June 1982 something had fallen on his left leg.  He had 
returned to duty under no care or treatment after being on a 
two-week profile.  Examination of the left lower leg revealed 
no evidence of any significant soft tissue edema, tenderness 
or other abnormality.  Range of motion of the left hip, knee 
and ankle were normal.  He walked on toes and heels without 
difficulty.  Gait was not grossly impaired.  X-rays of the 
left leg revealed fragmentation of the tibial tuberosity 
which represented Osgood Schlatter's disease.  The 
articulations were normal.  The diagnoses included a history 
of a left leg injury and Osgood Schlatter's disease.

In a March 1983 statement, the veteran indicated that he was 
on crutches for two weeks in service.  After two weeks, he 
was told that he would be okay, but he indicated that his 
knee kept on going out on him.  

By decision of the Board in November 1983, it was determined 
that a June 1982 left leg injury had resolved without 
residuals.  That determination is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(b).  
In order to reopen this claim, the veteran must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to his 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record since the Board's November 1983 
decision consists of his testimony at a September 2004 
videoconference hearing.  He testified that he injured his 
left leg in June 1982 when lifting a heavy generator onto a 
truck.  He indicated that he heard a tendon popping in the 
leg.  He stated that he could not stand on the leg much after 
that and he went to a medical unit.  He was placed on a 
limited physical profile.  After service, the veteran worked 
as a truck driver as he could not stand too long on the leg.  
He stated that he did not have any problems except pain and 
limitation of motion until 1995 when he was involved in a 
recreational activity and tore his Achilles tendon.  He 
stated that this was due to the left leg giving out on him.  
His current complaints were a tingling nerve sensation of the 
thigh and calf with pain.  He was not being treated currently 
by VA or private physicians for the left leg.  

The November 1983 Board denial was based on the fact that the 
evidence of record failed to show the presence of a left leg 
disability resulting from the June 1982 inservice injury.  
The additional evidence received since November 1983 also 
fails to rise to the level of new and material evidence 
relative to this claim.

The veteran's testimony, in the main, duplicates evidence 
which was previously of record at the time of the November 
1983 Board denial.  He testified that he was placed on a 
restricted physical profile after being treated for a left 
leg injury.  The service medical records corroborate these 
facts.  Thus, most of the testimonial evidence is not new or 
material.  

In September 2004, the veteran did provide a new scenario as 
to how his left leg was injured during service as he 
testified that the injury occurred when he was lifting a 
heavy generator.  The evidence of record in November 1983, 
both in the form of the service medical records and the 
January 1983 report of VA examination, indicated that the 
veteran had injured his left leg inservice when an object had 
fallen on his leg.  This aspect of the veteran's testimony 
may be accepted as new, but it is not material.  Testimony as 
to the existence of a left leg disability resulting from the 
inservice injury is beyond the veteran's expertise to 
provide.  The Court has clearly enunciated the principle that 
lay testimony is not competent to prove a matter requiring 
medical expertise (either medical etiology or medical 
diagnosis).  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concluded in November 1983 that the evidence did 
not show the presence of a chronic left leg disability that 
resulted from the June 1982 inservice injury.  The additional 
evidence leaves the Board in precisely the same situation.  
In short, as lay assertions of a medical diagnosis or 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108, the veteran's testimonial evidence is not new and 
material.  Moray v. Brown, 5 Vet. App. 211 (1993).  

Accordingly, the additional evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  To rise to this 
level, there would have to be competent medical evidence of a 
left leg disability with nexus evidence connecting such a 
disability with the inservice injury.  In the absence of 
competent medical evidence, the Board concludes that the 
additional evidence submitted is not new and material and the 
veteran's claim must remain denied.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in July 2001 and November 2004 as well 
as the statement of the case in April 2003 and a supplemental 
statement of the case in January 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA medical records to 
include treatment records from the Cochrane VAMC from March 
2001 (as requested by the veteran) and outpatient treatment 
records have been obtained.  With regard to private medical 
records, the veteran indicated that left leg surgery was 
performed at St. Mary's Hospital in 1995.  The RO issued two 
separate letters to the veteran in March 2004 requesting that 
he execute and submit medical authorization forms relative to 
his treatment at St. Mary's Hospital so that the RO could 
obtain his records.  He was further notified in the letters 
that if he did not submit the executed forms, then he would 
have to obtain and submit the private medical evidence 
himself.  The veteran has not responded to the RO's letters 
and he has neither submitted authorization forms nor obtained 
the records on his own.  In addition, the veteran presented 
testimony at a September 2004 videoconference hearing before 
the Board.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, upon review of the file, 
the Board is satisfied that the current record contains 
sufficient medical evidence to fully and fairly evaluate the 
veteran's appeal.  As an examination is unnecessary, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in July 2001 prior to the initial unfavorable AOJ 
decision in January 2002.


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a left leg 
disability, the veteran's claim is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


